DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of application 15/305,163 filed 27 December 2016 which is the national stage entry of PCT/EP2015/058446 filed 17 April 2015. Acknowledgment is made of the Applicant’s claim of foreign priority to DE1020140058077 filed 19 April 2014.

Examiner’s Note
Applicant's amendments and arguments filed 10 May 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 10 May 2022, it is noted that claims 1 and 18 have been amended and claims 21-26 newly added. Support can be found inherently in the hand treating method found in the specification at [0002-0003, 0020]. No new matter has been added.
Previously applied rejection under Chiou (US 2013/0345316) has been withdrawn upon further consideration of the prior art, which does not teach or suggest a combination of fatty entity and cationic tenside in amounts of 5-30% combined.

Status of the Claims
Claims 1, 5-7, 10-12, 14-19, and 21-26 are pending.
Claims 1, 5-7, 10-12, 14-19, and 21-26 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Applicant claims, in claims 21 and 23-24, a composition of claims 10, 15, and 19 wherein the “composition is free of glycerol and glycols of propane and butane.” Claims 10, 15, and 19, however, all require the presence of “at least one dissolving ether selected from dipropylene glycol, tripropylene glycol, or tetrapropylene glycol.” All of the required agents are glycols of propane and thus claims 21 and 23-24 cannot exist simultaneously with the claims from which they depend and are thus indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 10-12, 14-19, 22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. (US 2012/0201902) in view of Buffet et al. (International Journal of Antimicrobial Agents 39 (2012) 381-389) in view of Taylor et al. (US 2005/0113276) in view of Suchomel et al. (Am. J. Inf. Cont. 2012 (40), 328-331). 
The Applicant claims, in claim 1, a method of disinfecting a hand causing greater than a 3-log reduction in microbes comprising treating the hand (including the palm) with a disinfectant composition comprising water (60-75%), at least one dissolving ether (at least 20%), at least one fatty entity (phenoxy propanol or phenoxy propanol; 2-20%) in an amount greater than its solubility in water, and a microbicidal cationic tenside (3-10%), wherein the composition is free of ethanol, propanol, and other non-glycol ether alcohols having less than 9 carbons. The “amount greater than its solubility in water” is defined in the specification as being “At the most 3 w%” (pg 4, ¶3). As such, a 3% by weight, in relation to water, amount of fatty entity is considered to read on this limitation. Claims 5-7 are towards physical and structural properties of the dissolving ether that are inherent in the claimed species of dipropylene glycol, tripropylene glycol, and tetrapropylene glycol. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). In claim 10, the composition is clear. In claims 11-12, the composition is a solution and not an emulsion. Claim 14 requires the composition to cause a greater than 4.5 log reduction in microbes. Claims 15-16 combine previously claimed limitations. Claims 17-19 further combine the previous limitations with those of claims 11-12. Claim 22 requires the method to be applied to the palm of the hand. Claims 25-26 mirror earlier claims but further cite the procedure is to follow EN 1500 standard and, in claim 26, steps are provided for the hand washing method.
	Modak teaches a hand disinfectant composition comprising benzethonium chloride (0-0.18%) (a microbicidal cationic tenside according to the specification at pg 6, ¶4), benzalkonium chloride (0.1-0.12), dipropylene glycol (0-5%), water (40-80%), 1,3-propandiol, and phenoxyethanol (0-1%) [0133]. Modak teaches that dipropylene glycol, which is an emollient, is believed to enhance penetration of antimicrobial agents into the superficial layer of the skin, thus prolonging their activity [0083]. An alternative to dipropylene glycol is taught as being ethylene glycol, for example [0083]. Phenoxyethanol, in the broader disclosure of Modak, is taught as being used in up to 5% [0067]. It is noted that the composition exemplified by Modak does comprise octanediol (an alcohol with 8 carbons) in 0.3-1% [0125]. Alternatives to octanediol, however, include dodecanediol (12 carbons) and decanediol (10 carbons) [0062, 0114]. At no point is the composition of Modak required to be an emulsion. The inclusion of 1,3-propanediol into the solution of Modak renders the solution clear and enhances activity [0192]. Regarding benzalkonium chloride, Modak broadly teaches that said agent can be included as a synthetic antimicrobial compound in the range of from about 0% to about 10% [0085].
	Modak does not teach the elected species of microbicidal cationic tenside or fatty entity. Modak does not teach using at least 20% of the ether. Modak does not teach the hand washing method of claim 26.
	Buffet teaches that QACs are commonly added as preservatives in cosmetics owing to their claimed effects on skin, nails, lips, and hair (pg 382, ¶3). QACs are useful in lotions, moisturizers, and hand sanitizers, wherein the main quaternary ammonium compounds (QACs) include benzalkonium chloride and didecyldimethylammonium chloride (DDAC) (pg 382, ¶3-5).
Taylor teaches that by varying the amount of hydric solvent (in this case, dipropylene glycol) the antimicrobial effectiveness index (AEI) can be adjusted [0074]. To be specific, at 10% dipropylene glycol, there is already a >4.71 log reduction of microbes (K. penum.) however, but raising the amount of dipropylene glycol up to 35%, the log reduction is dramatically improved for S. aureus from 2.06 to >5.0 [0074]. Thus, Taylor teaches that the amount of dipropylene glycol is directly proportional to the antimicrobial efficacy and that more dipropylene glycol results in a larger antimicrobial effect. Taylor overall teaches using the hydric solvent, such as dipropylene glycol, in up to 50% [0038, 0041]. To be sure, Taylor teaches additional components which are not relevant since the Examiner is not combining compositions of Taylor and Modak but rather using the efficacy teachings of Taylor to teach a rationale for adjusting and modifying the concentration of dipropylene glycol.
Suchomel teaches that the WHO recently published Guidelines on Hand Hygiene in Health Care, a document enforcing the use of alcohol-based rubs for both hygienic and presurgical hand treatments to reduce the transmission of pathogens via the hands of health can workers and to reduce the risk of hospital acquired infections (pg 328, ¶1). Suchomel discloses that the WHO Guidelines teach EN1500, a European Standard which is an in vivo laboratory model on contaminated hands to evaluate hand rubs for hygienic hand antisepsis (pg 329, ¶1). EN1500 includes rubbing hands in a standardized fashion (pg 329, ¶10).
It would have been prima facie obvious to prepare the composition of Modak and replace the benzalkonium chloride with DDAC and replace the octanediol with dodecanediol. The skilled artisan would have also found it obvious to use ethylene glycol instead of dipropylene glycol as the emollient, if desired. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The resulting composition would comprise water (40-80%), 1,3-propanediol, dipropylene glycol or ethylene glycol, phenoxypropanol (0.5-5%), and DDAC (0.1%). Due to the inclusion of 1,3-propanediol, the solution (non-emulsion) is presumed to be clear based on the teachings of Modak. It would have been obvious to modify the amount of antimicrobial up to 10%, thus DDAC can be included in the range of from 0-10% overall.
Regarding the amount of dissolving ether, Modak teaches using dipropylene glycol in up to 5% but also discusses that said agent can prolong the effect of the active agent by enhancing penetration into the superficial layer of the skin. Taylor is applied for its teaching that dipropylene glycol is directly responsible for beneficial antimicrobial activity and that by increasing the amount thereof, the log reduction of microbes is also increased. Although Taylor only provides data from 10-35%, up to 50% is disclosed in the art and is thus obvious. That being said and in lieu of objective evidence of unexpected results, the amount of dipropylene glycol can be viewed as a variable which achieves the recognized result of enhancing skin penetration of the active agent and of increasing the log reduction of microbes. The optimum or workable range of dipropylene glycol can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). That being said, it would have been obvious to vary the amount of dipropylene glycol, including up to 50%, to achieve maximum skin penetration and efficacy of the active. The end composition would necessarily comprise the antimicrobial properties of reducing microbes by at least 4.5 log based on the Applicant’s required species. 
Regarding the method of claims 25-26, which cite EN1500 and recite the steps thereof, the skilled artisan would have found it obvious to look to Suchomel, which cites EN1500 as a standard method for determining hand disinfectant efficacy, and apply said hand cleaning method to the invention of Modak as modified above. The resuling method renders obvious instant claims 1, 5-7, 10-12, 14-19, 22, and 25-26.

Response to Arguments
Applicant's arguments filed 10 May 2022 (Amendmend “D”) have been fully considered but they are not persuasive. The Applicant argues, on page 17 of their remarks, that Modak does not teach a hand disinfecting method but rather teaches antimicrobial preservative compositions used to make topical creams. On page 21, the Applicant argues that Modak does not teach applying to the palm of the hand.
In response, Modak provides several examples wherein the composition of their invention is used as a hand sanitizer (Tables 12, 13, 46, 77, 83, 84, 116, 154 for example). While it is true that a method of disinfecting a hand is not disclosed in Modak, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Suchomel is applied, above, for its teaching that EN1500 is a standard procedure for evaluating hand sanitizer efficacy and involves all the steps of instant claim 26. Applicant’s remarks point directly to EN1500 to support the method steps of claim 26. It would have been obvious to evaluate the hand sanitizer of Modak with the steps of EN1500, which is an industry standard and includes applying to the palm, thus rendering obvious the instant claims.

The Applicant argues, on page 17 of their remarks, that Modak fails to teach or suggest the use of QACs in an amount even remotely approaching 3-10 wt%. On page 18, the Applicant argues that Modak contains too little microbial cationic tenside and that DDAC is not a substitution for benzethonium chloride and benzalkonium chloride.
In response, Modak broadly teaches that the antimicrobial, including benzalkonium chloride, can be used in the range of 0-10%. Furthermore, it is obvious to replace benzalkonium chloride with DDAC, as thoroughly described above. Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123). As such, Modak in view of Buffet does in fact render obvious the instant claims.

The Applicant argues, on pages 18-19 of their remarks, that Modak has a maximum amount of phenoxyethanol of only 1%, which is below its solubility in water.
In response, it would have been obvious to use up to 5% phenoxyethanol based on the teachings of Modak. The “amount greater than its solubility in water” is defined in the specification (of parent application 15/305,163) as being “at the most 3 w%” (pg 4, ¶3). Therefore, it would have been obvious to use up to 5% of phenoxyethanol which satisfies the solubility in water requirement.

The Applicant argues, on pages 19-20 of their remarks, that because Modak is being modified, the claimed limitations are not inherent.
In response, Buffet teaches that for antimicrobial activity to be adequate, there should be a 1-3 log reduction in microbes after 14 days and no increase in microorganisms after 28 days (pg 383, ¶2). Therefore a log 3 reduction is considered a desired and standard level of efficacy for an adequate hand sanitizing composition. The skill artisan would have found it obvious to modify the composition of Modak as necessary to reach the desired level of efficacy in order to have a suitable hand sanitizing composition. 

The Applicant argues, on page 20 of their remarks, that the skilled artisan would have had no reason to change and increase the concentration of QAC in the invention of Modak.
In response, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Therefore, it would have been obvious to substitute benzalkonium chloride with DDAC because both are taught as suitable antimicrobials QACs in skin cosmetics.

The Applicant argues, on page 21 of their remarks, that Modak fails to teach a composition that is clear and omits diols of propane and butane as required in claim 21. The Applicant further argues that the inclusion of 1,3-propanediol teaches away from instant claims 23-24
In response, claims 21 and 23-24 are rejected as indefinite under 35 USC 112b, above, and is not included in the prior art rejection as currently presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613